Citation Nr: 0025955	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  96-20 265	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable evaluation of 
incisional / ventral hernias, status-post hernia repair.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a collapsed lung with chronic obstructive lung disease, 
status post pneumonitis.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
degenerative disc disease and a pinched nerve of the cervical 
spine.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1965 and from July 1967 to July 1969.  

This appeal arose from two rating decisions of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO).  In May 1996 the RO denied entitlement 
to compensation under 38 U.S.C.A. § 1151 for a collapsed lung 
with chronic obstructive lung disease, status post 
pneumonitis, degenerative disc disease and a pinched nerve of 
the cervical spine and hypertension.  Entitlement to 
compensation under 38 U.S.C.A. § 1151 for incisional / 
ventral hernias, status-post partial colectomy surgery was 
granted and assigned a noncompensable evaluation in July 
1998.  


FINDINGS OF FACT

1.  The veteran's service-connected incisional / ventral 
hernias, status-post hernia repair is manifested by a mid 
anterior abdominal surgical scar from the xiphoid to 
approximately 5 cm below the umbilicus; use of an elastic 
binder around the veteran's abdomen; some protuberance of the 
abdomen after removal of the binder; and diffuse tenderness 
to direct palpation but not to rebound.  

2.  There is no competent medical evidence showing that the 
veteran incurred additional disability, a collapsed lung with 
chronic obstructive lung disease, status post pneumonitis, 
degenerative disc disease and a pinched nerve of the cervical 
spine and hypertension, as a result of treatment at a VA 
facility.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, and not in excess 
thereof, for incisional / ventral hernias, status-post hernia 
repair have been met.  38 U.S.C.A. 1155, 5107 (West 1991); 
38 C.F.R. § 4.115, Diagnostic Code 7339 (1999).  

2.  The claim of entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999) for a collapsed lung 
with chronic obstructive lung disease, status post 
pneumonitis, degenerative disc disease and a pinched nerve of 
the cervical spine and hypertension due to treatment at a VA 
facility is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claim 

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected disorders have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Service connection for incisional / ventral hernias, status-
post hernia repair was granted in a rating decision dated, 
July 1998, and a noncompensable evaluation was assigned under 
Diagnostic Code 7339.  

The Board notes that this claim is based on the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.

a.  Background

VA outpatient treatment records dated January 1994 to 
February 1994 showed that the veteran complained of abdominal 
soreness.  

The VA examined the veteran in February 1994.  Examination of 
the hernia was negative.  He had a 30cm linear surgical scar 
of the abdomen where the veteran reported he had a perforated 
ulcer repaired.  Examination of his stomach revealed pain in 
the right upper quadrant and epigastrium.  The diagnoses 
included postoperative status repair of perforated duodenal 
ulcer.  

In September 1994 the veteran was hospitalized for a 
laparotomy and cecectomy with primary ileocolic anastomosis.  
The preoperative diagnosis was perforated viscus and the 
postoperative diagnosis was perforated cecum.  

In December 1994 the veteran was afforded a VA examination.  
Upon examination there was discomfort on the right side, at 
the site of the surgery.  Drainage of the lower 8 cm in two 
separate sites with questionable retained surgical clips were 
noted.  There was a smaller site of drainage just above the 
umbilicus.  The veteran was swollen.  The diagnoses included 
status post cecum removal with primary anastomosis and 
closure; and a long healing wound, secondary to a cecotomy 
done in September 1994.  

VA outpatient treatment record, dated April 1995, provided 
diagnosis of a ventral hernia following colectomy in 1994.  
Upon examination in June 1995 the midline scar was healed and 
there was a 2-cm epigastric ventral hernia.  There was mild 
tenderness in the right lower quadrant, but no masses.  The 
impressions included stitch abscess and ventral hernia.  
Later in the month a colonoscopy was performed.  

In February 1998 the veteran was hospitalized.  The 
preoperative and postoperative impression was incisional / 
ventral hernias.  Multiple ventral hernias were found, one 
superolateral to the wound and two in the wound, which were 
smaller.  The hernias were repaired with mesh.  

The VA examined the veteran in May 1998.  Abdominal 
examination revealed some generalized tenderness in the 
region on either side of the vertical scar from the surgical 
procedure to repair the incisional hernias.  He had no organs 
palpable.  No hernia was present in the abdominal wall.  
There was a 29-cm vertical scar extending from the xiphoid to 
the publis on the abdomen.  The scar was somewhat curved, 
quite fresh and tender.  There was generalized tenderness in 
the area surrounding the scar.  The scar was quite new and 
still in the healing process.  The diagnoses included status 
post partial colectomy in 1994, subsequent incisional hernias 
and status post surgical repair of abdominal hernias, in 
February 1998.  

In September 1998 the veteran was afforded a VA examination.  
He had a mid anterior abdominal surgical scar from the 
xiphoid to approximately 5 cm below the umbilicus.  In the 
abdomen the veteran had an elastic binder around his abdomen.  
After removal of the binder there was some protuberance of 
the abdomen.  It was diffusely tender to direct palpation but 
not to rebound.  The diagnoses included post abdominal 
surgical procedures for multiple indications.  

b.  Analysis

The impairment caused by the veteran's service-connected 
incisional / ventral hernias, status-post hernia repair is 
evaluated under criteria provided by the VA Schedule for 
Rating Disabilities under the General Rating Formula for 
Disease of the Digestive System.  38 C.F.R. 4.114, Diagnostic 
Code 7339 (1999).  Under these criteria, a 0 percent 
disability rating is assigned for wounds, postoperative, 
healed, no disability, belt not indicated.  A 20 percent 
disability rating contemplates a small ventral hernia, not 
well supported by a belt under ordinary conditions, or a 
healed ventral hernia or postoperative wounds with weakening 
of the abdominal wall and indication for a supporting belt.  
When the hernia is large and not well supported by belt under 
ordinary conditions, it is evaluated as 40 percent disabling.  
Postoperative residuals of a ventral hernia are evaluated as 
100 percent disabling when the hernia is massive and 
persistent, with severe diastasis of recti muscles or 
extensive diffuse destruction or weakening of muscular and 
fascial support of abdominal wall so as to be inoperable.  

In this case, the medical evidence indicates that no hernia 
was present in the abdominal wall.  In May 1998 there was a 
somewhat curved, quite fresh and tender 29-cm vertical scar 
extending from the xiphoid to the publis on the abdomen.  
There was generalized tenderness in the area surrounding the 
scar and the scar was quite new and still in the healing 
process.

The Board finds there is sufficient criteria to indicate that 
the veteran's incisional / ventral hernias, status-post 
hernias repair more nearly approximates the 20 percent level 
of disability rather than a noncompensable level.  
Specifically, the VA examiner noted an elastic binder around 
his abdomen and that after removal of the binder there was 
some protuberance of the abdomen.  The veteran's abdomen was 
diffusely tender to direct palpation but not to rebound.  As 
there is no evidence of a postoperative ventral hernia which 
could be described as large and not well supported by a belt 
under ordinary conditions, the criteria required for the next 
higher or 40 percent evaluation has not been met.  

II.  Service Connection Under 38 U.S.C.A. §  1151 

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, one which is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail and there is no 
duty to assist him further in the development of his claim 
because such additional development would be futile.  38 
U.S.C.A. 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  As will be explained below, it is found that 
his claims are not well grounded. 

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. § 3.358 
(1999).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See Brown v. Gardner, 115, S.Ct. 552 
(1994), but see 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999)(indicating that a showing of negligence or fault is 
necessary for recovery for claims filed on or after October 
1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1999).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which 
hospitalization or treatment was authorized.  38 C.F.R. § 
3.358(b)(2) (1999).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (1999).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. § 
3.358(c)(3) (1999).

The veteran has claimed that the lower part of his lung 
collapsed during his colon operation.  He asserted that since 
his surgery he has had to sleep on his side and now has a 
pinched nerve that requires surgery.  Finally, he averred 
that his blood pressure has been high and on the borderline 
since his surgery.  The veteran wrote, in June 1996, that 
after his surgery the medical personnel gave him some pills 
to try to bring his blood pressure down.  

a.  Background

A polypectomy was performed in August 1994.  There was some 
mild diffuse abdominal pain after the procedure, which became 
acutely worse in September 1994.  The veteran's blood 
pressure was 140/76.  He denied a history of chest pain or 
hypertension.  

In September 1994 the veteran was hospitalized for a 
laparotomy and cecectomy with primary ileocolic anastomosis.  
No complications were noted.  During the surgery the 
veteran's skin was packed because of contamination.  Sterile, 
dry dressing was placed over the area and the veteran was 
extubated in the operating room and taken to the surgical 
intensive care unit in serious but stable condition.  The 
preoperative radiology report revealed a normal heart size, 
dextroscoliosis of the spine, clear lung fields and no acute 
cardiopulmonary pathology.  Osteopenia was noted about the 
spine.  The postoperative radiology report revealed 
postoperative splinting and atelectasis bilaterally in the 
lower lung fields.  The next day the radiology report showed 
slightly improved aeration with residual plate-like 
atelectasis in both bases.  

VA post surgery hospitalization records, dated, September 
1994, show that the veteran's lungs were clear to 
auscultation and that his heart rate and rhythm were regular.  
Later in the month a few liberate crackles were noted in the 
veteran's lungs bilaterally.  However, his lungs were once 
again clear to auscultation after a few days.  VA outpatient 
treatment records, dated October 1994 to November 1994, do 
not show a collapsed lung with chronic obstructive lung 
disease, status post pneumonitis; degenerative disc disease 
and a pinched nerve of the cervical spine; or hypertension. 

In June 1995 a colonoscopy was performed.  Upon examination 
the veteran's blood pressure was 138/84, his heart rate and 
rhythm were regular and there was a full range of motion in 
his neck, without adenopathy.  The veteran's lungs were clear 
to auscultation bilaterally.  Post operatively the veteran 
remained afebrile.  Later in the month it was felt that the 
veteran was ready for discharge to home.  His condition was 
stable.  

The June 1995 radiology report revealed no active 
cardiopulmonary disease.  However, narrowing of C5-C6 disc 
space and straightening of cervical curvature in the neutral 
position with reversal between C4-5 was noted.  There was 
adequate motion between flexion and extension.

The July 1995 radiology report revealed mild diffuse disc 
bulging at the C3-C4 level.  There was moderate to marked 
narrowing of the left C3-C4 neural foramen due to marked 
facet hypertrophy at this level.  There was moderate to 
marked neural foramen stenosis on the left due to facet 
hypertrophy with mild to marked diffuse disc bulging but no 
disc herniation at the C4-C5 level.  At C5-C6 level there was 
mild narrowing of the left neural foramen due to hypertrophic 
spurring of the vertebral bodies.  There was also mild 
generalized diffuse disc bulging.  At C6-C7 level there was 
mild narrowing of the neural foramen bilaterally due to 
hypertrophic spurring of the vertebral bodies.  The MRI noted 
cervical spondylosis of the cervical spine.  In August 1995 
diffuse decreased sensation was noted in the veteran's left 
upper extremity.  The impression was degenerative joint 
disease of the cervical spine.  The November 1995 record 
noted complaints of neck pain with no specific findings or 
treatment.  

VA hospitalization reports, dated December 1995 indicated 
status post pneumonitis secondary to asbestos exposure, 
chronic obstructive pulmonary disease.  There were complaints 
of shortness of breath and pulmonary function studies 
indicated severe restriction.  

The February 1996 radiology report revealed no active 
cardiopulmonary disease.  There was no evidence of bony 
abnormality of the cervical spine.  Mild spondylosis was 
noted at C5, C6 and C7.   

The VA examined the veteran in August 1996.  His lung fields 
were resonant to percussion and there were no decreased 
breath sounds or wheezing.  There was specifically no 
crackles characteristic of diffuse pulmonary asbestosis 
detected.  The veteran was symptomatic.  The radiology report 
indicated that there were no radiographic changes to suggest 
asbestosis.  The examiner commented that the dyspnea was not 
due to pulmonary disease and that the findings were 
insufficient to diagnosis asbestosis.  

The August 1996 VA pulmonary function analysis revealed 
decreased FEV1, FVC and DLCO.  However, the FEV1/FVC and 
DLCOVA were normal.  The total lung capacity decreased but 
residual volume was normal.  The impression was mild 
restrictive ventilatory impairment and severely reduced 
diffusing capacity.  

The August 1996 radiology report revealed evidence of 
granulomatous disease without evidence of acute 
cardiopulmonary disease.  There was a reversal of the normal 
cervical curvature with arthritic changes at C5-6.  

At the September 1996 RO hearing the veteran testified that 
prior to his polypectomy in August 1994 he was a little short 
winded, but nothing like he is now.  He stated that he was 
put on oxygen right after his surgery and he has been dizzy 
since then.  The veteran indicated that after trying several 
times, he was finally evaluated by a pulmonary physician.  He 
reported that a pulmonary physician told him that his 
pulmonary condition was probably from asbestosis and his 
surgery.  The veteran testified that he probably had 
arthritis in his neck to start with, but since his surgery, 
he was unable to sleep on is stomach while prior to the 
surgery he was able to sleep on his stomach.  He believed 
that the surgery aggravated his arthritis and caused a nerve 
in his neck to pinch and radiate down his left arm.  The 
veteran stated that he had not been diagnosed with 
hypertension prior to surgery.  He asserted that since his 
surgery his blood pressure was either high or borderline.  
The veteran indicated that he was currently on blood pressure 
medication.  

In September 1996 a private physician opined that the veteran 
had asbestosis and some pulmonary impairment based on the 
veteran's medical records and occupational history.  

The March 1997 myocardial perfusion rest and stress test 
showed an abnormal study demonstrating normal sized left 
ventricle with moderate ischemia with or without an element 
of scarring in the distal two-thirds of the anterior wall and 
mild ischemia of the proximal anterior wall and the entire 
inferior and inferolateral walls.  

A left heart catheterization was performed in May 1997.  Upon 
examination the veteran's blood pressure was 120/80 and his 
heart rate and rhythm were regular with no murmurs or 
gallops.  His lungs were clear to auscultation.  

In July 1997 the veteran was hospitalized with a principal 
diagnosis of coronary artery disease.  The complications 
included hypertension and angina pectoris.  Upon examination 
the veteran's lungs were clear to auscultation bilaterally 
and his heart rate and rhythm were regular.  He underwent 
coronary artery bypass grafting times three.  

The VA examined the veteran in September 1998.  His blood 
pressure was 116/75.  Examination of his chest showed it to 
be clear to percussion and auscultation without rales rhonchi 
or wheezes.  There was no costovertebral angle tenderness and 
no significant vertebral tenderness.  Examination of the 
cardiovascular showed a regular sinus rhythm without murmurs 
or gallops.  There was no evidence of congestive heart 
failure.  The diagnoses included atherosclerotic 
cardiovascular disease status coronary artery bypass graft.  

In order to establish a well grounded claim pursuant to the 
provisions of 38 U.S.C.A. § 1151, the following must be 
established: (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances lay 
evidence, of incurrence or aggravation of an injury as the 
result of hospitalization, medical or surgical treatment; and 
(3) medical evidence of a nexus between that asserted injury 
or disease and the current disability.  See Jones v. West, 12 
Vet. App. 460 (1999).  

b.  Analysis

Initially, a review of the evidence of record contains 
medical evidence of current disabilities, atherosclerotic 
cardiovascular disease status coronary artery bypass graft, 
mild restrictive ventilatory impairment and severely reduced 
diffusing capacity, chronic obstructive pulmonary disease, 
mild spondylosis at C5, C6 and C7, and degenerative joint 
disease of the cervical spine.  However, there is no evidence 
which shows that a collapsed lung with chronic obstructive 
lung disease, status post pneumonitis, degenerative disc 
disease and a pinched nerve of the cervical spine and 
hypertension were incurred as a result of treatment at a VA 
facility.  In fact a private physician opined that the 
veteran had asbestosis and some pulmonary impairment.  The VA 
examiner commented that the veteran's dyspnea was not due to 
pulmonary disease and VA hospitalization reports indicated 
that status post pneumonitis was secondary to asbestos 
exposure.  

While the veteran has asserted that he developed these 
conditions as a result of the August 1994 surgery, he is not 
competent, as a layperson, to render an opinion as to medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, it is found that the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for a collapsed lung 
with chronic obstructive lung disease, status post 
pneumonitis, degenerative disc disease and a pinched nerve of 
the cervical spine and hypertension as a result of treatment 
at a VA facility is not well grounded.  


ORDER

An increased rating of 20 percent, and not in excess thereof, 
is granted for incisional / ventral hernias, status-post 
hernia repair, subject to the law and regulations governing 
the payment of monetary awards.  

A well grounded claim not having been submitted, compensation 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for a 
collapsed lung with chronic obstructive lung disease, status 
post pneumonitis, degenerative disc disease and a pinched 
nerve of the cervical spine and hypertension as a result of 
treatment at a VA facility is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 
- 14 -


- 1 -


